Exhibit 10.46

PROPRIETARY & CONFIDENTIAL

EXECUTION VERSION

AMENDED AND RESTATED

EXEMPTED LIMITED PARTNERSHIP AGREEMENT

OF

AMH HOLDINGS, L.P.

Dated October 30, 2012

THE PARTNERSHIP UNITS OF AMH HOLDINGS, L.P. HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, THE SECURITIES LAWS OF ANY
STATE, PROVINCE OR ANY OTHER APPLICABLE SECURITIES LAWS AND ARE BEING ISSUED IN
RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND SUCH LAWS. SUCH UNITS MUST BE ACQUIRED FOR INVESTMENT ONLY AND MAY NOT
BE OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY
TIME EXCEPT IN COMPLIANCE WITH (I) THE SECURITIES ACT, ANY APPLICABLE SECURITIES
LAWS OF ANY STATE OR PROVINCE, AND ANY OTHER APPLICABLE SECURITIES LAWS; AND
(II) THE TERMS AND CONDITIONS OF THIS EXEMPTED LIMITED PARTNERSHIP AGREEMENT.
THE UNITS MAY NOT BE TRANSFERRED OF RECORD EXCEPT IN COMPLIANCE WITH SUCH LAWS
AND THIS LIMITED PARTNERSHIP AGREEMENT. THEREFORE, PURCHASERS AND OTHER
TRANSFEREES OF SUCH UNITS WILL BE REQUIRED TO BEAR THE RISK OF THEIR INVESTMENT
OR ACQUISITION FOR AN INDEFINITE PERIOD OF TIME.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Article   I DEFINITIONS      1      Section 1.01. Definitions   
  1    Article   II FORMATION, TERM, PURPOSE AND POWERS      9     
Section 2.01. Formation      9      Section 2.02. Name      9      Section 2.03.
Term      9      Section 2.04. Principal Office and Registered Office      9   
  Section 2.05. Agent for Service of Process      9      Section 2.06. Business
Purpose      10      Section 2.07. Powers of the Partnership      10     
Section 2.08. Partners; Admission of New Partners      10      Section 2.09.
Withdrawal      10    Article   III MANAGEMENT      10      Section 3.01.
General Partner      10      Section 3.02. Compensation      11     
Section 3.03. Expenses      11      Section 3.04. Authority of Partners      11
     Section 3.05. Action by Written Consent or Ratification      12    Article
  IV DISTRIBUTIONS      12      Section 4.01. Distributions      12     
Section 4.02. Liquidation Distribution      13      Section 4.03. Limitations on
Distribution      14    Article   V CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS; TAX
ALLOCATIONS; TAX MATTERS      14      Section 5.01. Initial Capital
Contributions      14      Section 5.02. No Additional Capital Contributions   
  14      Section 5.03. Capital Accounts      14      Section 5.04. Allocations
of Profits and Losses      14      Section 5.05. Special Allocations      15   
  Section 5.06. Tax Allocations      16      Section 5.07. Tax Advances      16
     Section 5.08. Tax Matters      17      Section 5.09. Other Allocation
Provisions      17    Article   VI BOOKS AND RECORDS; REPORTS      18     
Section 6.01. Books and Records      18    Article   VII PARTNERSHIP UNITS     
18      Section 7.01. Units      18      Section 7.02. Register      19     
Section 7.03. Registered Partners      19   

 

i



--------------------------------------------------------------------------------

Article   VIII TRANSFER RESTRICTIONS      19      Section 8.01. Limited Partner
Transfers      19      Section 8.02. Encumbrances      20      Section 8.03.
Further Restrictions      20      Section 8.04. Rights of Assignees      20     
Section 8.05. Admissions, Withdrawals and Removals      21      Section 8.06.
Admission of Assignees as Substitute Limited Partners      21      Section 8.07.
Withdrawal and Removal of Limited Partners      21    Article   IX WINDING UP
AND DISSOLUTION      22      Section 9.01. No Dissolution      22     
Section 9.02. Events Causing Dissolution      22      Section 9.03. Distribution
upon Dissolution      22      Section 9.04. Time for Liquidation      23     
Section 9.05. Dissolution      23      Section 9.06. Claims of the Partners     
23      Section 9.07. Survival of Certain Provisions      23    Article   X
LIABILITY AND INDEMNIFICATION      24      Section 10.01. Liability of Partners
     24      Section 10.02. Indemnification      25    Article   XI
MISCELLANEOUS      26      Section 11.01. Severability      26     
Section 11.02. Notices      26      Section 11.03. Cumulative Remedies      27
     Section 11.04. Binding Effect      27      Section 11.05. Interpretation   
  27      Section 11.06. Counterparts      27      Section 11.07. Further
Assurances      28      Section 11.08. Entire Agreement      28     
Section 11.09. Governing Law      28      Section 11.10. Expenses      28     
Section 11.11. Amendments and Waivers      28      Section 11.12. No Third Party
Beneficiaries      29      Section 11.13. Headings      29      Section 11.14.
Construction      30      Section 11.15. Power of Attorney      30     
Section 11.16. Letter Agreements; Schedules      30      Section 11.17.
Partnership Status      30      Section 11.18. Contribution of Apollo Management
Holdings Interest      31   

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

EXEMPTED LIMITED PARTNERSHIP AGREEMENT OF

AMH HOLDINGS, L.P.

This AMENDED AND RESTATED EXEMPTED LIMITED PARTNERSHIP AGREEMENT (this
“Agreement”) of AMH Holdings, L.P. (the “Partnership”) is made on October 30,
2012, by and among AMH Holdings GP, Ltd., an exempted company incorporated under
the laws of the Cayman Islands, as general partner, and the Limited Partners (as
defined herein) of the Partnership.

WHEREAS, the Partnership was formed as an exempted limited partnership pursuant
to the Act on the execution of the Initial Exempted Limited Partnership
Agreement of the Partnership on October 18, 2012 (the “Original Agreement”) by
the General Partner, APO Corp. and AP Professional as the initial limited
partners (the “Initial Limited Partners”) and the filing of a statement under
Section 9 of the Act (the “Section 9 Statement”) with the Registrar of Exempted
Limited Partnerships of the Cayman Islands on October 18, 2012; and

WHEREAS, the Partners wish to amend and restate the Original Agreement to make
the changes set forth below.

NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. Capitalized terms used herein without definition have
the following meanings (such meanings being equally applicable to both the
singular and plural form of the terms defined):

“2009 Special Book-Up Amount” means:

  A - (B * C)

          C

 

where:   A   =   the amount allocated to APO Corp. pursuant to Section 5.05(h).
  B   =   the total amount allocated to Limited Partners pursuant to Section
5.05(h).   C   =   APO Corp.’s Percentage Interest for the 2009 Fiscal Year,
taking into account the varying interests at the time of each distribution of
cash by the Partnership during the 2009 Fiscal Year.



--------------------------------------------------------------------------------

“2010 Special Book-Up Amount” means:

  D - (E * F)

         F

 

where:   D   =   the amount allocated to APO Corp. pursuant to Section 5.05(i).
  E   =   the total amount allocated to Limited Partners pursuant to
Section 5.05(i).   F   =   APO Corp.’s Percentage Interest for the 2010 Fiscal
Year, taking into account the varying interests at the time of each distribution
of cash by the Partnership during the 2010 Fiscal Year.

“Act” means, the Exempted Limited Partnership Law (2012 Revision) of the Cayman
Islands, as it may be amended from time to time.

“Additional Credit Amount” has the meaning set forth in Section 4.01(b)(ii).

“Adjusted Capital Account Balance” means, with respect to each Partner, the
balance in such Partner’s Capital Account adjusted (i) by taking into account
the adjustments, allocations and distributions described in Treasury Regulations
Sections 1.704-l(b)(2)(ii)(c)(4), (5) and (6); and (ii) by adding to such
balance such Partner’s share of Partnership Minimum Gain and Partner Nonrecourse
Debt Minimum Gain, determined pursuant to Treasury Regulations Sections
1.704-2(g) and 1.704-2(i)(5), and any amounts such Partner is obligated to
restore pursuant to any provision of this Agreement or by applicable Law. The
foregoing definition of Adjusted Capital Account Balance is intended to comply
with the provisions of Treasury Regulations Section 1.704-l(b)(2)(ii)(d) and
shall be interpreted consistently therewith.

“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person.

“Agreement” has the meaning set forth in the recitals.

“Amended Tax Amount” has the meaning set forth in Section 4.01(b)(ii).

“APO Corp.” means APO Corp., a Delaware corporation.

“Apollo Management Holdings” means Apollo Management Holdings, LP, a Delaware
limited partnership.

“Apollo Operating Group” means each of the Partnership, Apollo Principal
Holdings I, L.P., a Delaware limited partnership, Apollo Principal Holdings II,
L.P., a Delaware limited partnership, Apollo Principal Holdings III, L.P., a
Cayman Islands exempted limited partnership, Apollo Principal Holdings IV, L.P.,
a Cayman Islands exempted limited partnership, Apollo Principal Holdings V,
L.P., a Delaware limited partnership, Apollo Principal Holdings VI, L.P., a
Delaware limited partnership, Apollo Principal Holdings VII, L.P., a Cayman
Islands exempted

 

2



--------------------------------------------------------------------------------

limited partnership, Apollo Principal Holdings VIII, L.P., a Cayman Islands
exempted limited partnership, and Apollo Principal Holdings IX, L.P., a Cayman
Islands exempted limited partnership, and any successors thereto or other
entities formed to serve as holding vehicles for the Issuer’s carry vehicles,
management companies or other entities formed to engage in the asset management
business (including alternative asset management), as set forth on Annex A, as
amended from time to time.

“AP Professional” means AP Professional Holdings, L.P., a Cayman Islands
exempted limited partnership.

“Assignee” has the meaning set forth in Section 8.04.

“Assumed Tax Rate” means the highest effective marginal combined United States
federal, state and local income tax rate for a Fiscal Year prescribed for an
individual or corporate resident in New York, New York (taking into account
(a) the nondeductibility of expenses subject to the limitation described in
Section 67(a) of the Code and (b) the character (e.g., long-term or short-term
capital gain or ordinary or exempt income) of the applicable income, but not
taking into account the deductibility of state and local income taxes for United
States federal income tax purposes). For the avoidance of doubt, the Assumed Tax
Rate will be the same for all Partners.

“Authorized Person” has the meaning set forth in Section 3.01(b).

“Capital Account” means the separate capital account maintained for each Partner
in accordance with Section 5.03.

“Capital Contribution” means, with respect to any Partner, the aggregate amount
of money contributed to the Partnership and the Carrying Value of any property
(other than money), net of any liabilities assumed by the Partnership upon
contribution or to which such property is subject, contributed to the
Partnership pursuant to Article V and/or Section 11.18.

“Carrying Value” means, with respect to any Partnership asset, the asset’s
adjusted basis for United States federal income tax purposes, except that the
initial carrying value of assets contributed to the Partnership shall be their
respective gross fair market values on the date of contribution as determined by
the General Partner, and the Carrying Values of all Partnership assets shall be
adjusted to equal their respective fair market values, in accordance with the
rules set forth in Treasury Regulation Section 1.704-l(b)(2)(iv)(f), except as
otherwise provided herein, as of (a) the date of the acquisition of any
additional Partnership interest by any new or existing Partner in exchange for
more than a de minimis Capital Contribution; (b) the date of the distribution of
more than a de minimis amount of Partnership assets to a Partner; (c) the date a
Partnership interest is relinquished to the Partnership; (d) any other date
specified in the Treasury Regulations or (e) any other date specified by the
General Partner; provided, however, that adjustments pursuant to clauses (a),
(b) (c) and (d) above shall be made only if such adjustments are deemed
necessary or appropriate by the General Partner to reflect the relative economic
interests of the Partners. The Carrying Value of any Partnership asset
distributed to any Partner shall be adjusted immediately before such
distribution to equal its fair market value. In the case of any asset that has a
Carrying Value that differs from its adjusted tax basis, Carrying Value shall be
adjusted by the amount of depreciation calculated for purposes of the definition
of

 

3



--------------------------------------------------------------------------------

“Profits (Losses)” rather than the amount of depreciation determined for United
States federal income tax purposes, and depreciation shall be calculated by
reference to Carrying Value rather than tax basis once Carrying Value differs
from tax basis.

“Class” means the classes of Units into which the interests in the Partnership
may be classified or divided from time to time pursuant to the provisions of
this Agreement.

“Class A Shares” means the Class A Common Shares of the Issuer representing
Class A limited liability company interests of the Issuer.

“Class A Units” means the Units of partnership interest in the Partnership
designated as the “Class A Units” herein and having the rights pertaining
thereto as are set forth in this Agreement.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

“Contingencies” has the meaning set forth in Section 9.03(a).

“Contributed Interest” means, with respect to each of APO Corp. and AP
Professional, 100% of its limited partner interest in Apollo Management
Holdings.

“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or
otherwise, including, without limitation, the ownership, directly or indirectly,
of securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.

“Covered Person” and “Covered Persons” have the meanings set forth in
Section 10.02(a).

“Credit Amount” has the meaning set forth in Section 4.01(b)(ii).

“Creditable Foreign Tax” means a non-United States tax paid or accrued for
United States federal income tax purposes by the Partnership, in either case to
the extent that such tax is eligible for credit under Section 901(a) of the
Code. A non-United States tax is a Creditable Foreign Tax for these purposes
without regard to whether a partner receiving an allocation of such non-United
States tax elects to claim a credit for such amount. This definition is intended
to be consistent with the definition of “Creditable Foreign Tax” in Treasury
Regulations Section 1.704-l(b)(4)(viii), and shall be interpreted consistently
therewith.

“Disabling Event” means the death, the commencement of liquidation or bankruptcy
proceedings or the withdrawal, removal or making of a winding up or dissolution
order in relation to the General Partner.

“Distributable Cash” means cash received by the Partnership from dividends and
distributions or other income, other than cash reserves to account for
reasonably anticipated expenses and other liabilities, including, without
limitation, tax liabilities, as the General Partner may determine to be
appropriate.

 

4



--------------------------------------------------------------------------------

“Encumbrance” means any mortgage, claim, lien, encumbrance, conditional sales or
other title retention agreement, right of first refusal, preemptive right,
pledge, option, charge, security interest or other similar interest, easement,
judgment or imperfection of title of any nature whatsoever.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Exchange Agreement” means the exchange agreement dated as of July 13, 2007
among the Issuer, the Apollo Operating Group, and the limited partners of the
Apollo Operating Group entities from time to time, as amended from time to time.

“Exchange Transaction” means an exchange of Units for Class A Shares pursuant
to, and in accordance with, the Exchange Agreement or, if the Issuer and the
exchanging Limited Partner shall mutually agree, a Transfer of Units to the
Issuer, the Partnership or any of their subsidiaries for other consideration.

“Final Adjudication” has the meaning set forth in Section 10.02(a).

“Final Tax Amount” has the meaning set forth in Section 4.01 (b)(ii).

“First Amended Agreement” has the meaning set forth in the recitals.

“First Amendment and Joinder” means the First Amendment and Joinder dated as of
April 13, 2010 to the Tax Receivable Agreement dated as of July 13, 2007 by and
among APO Corp., Apollo Principal Holdings II, L.P., a Delaware limited
partnership, Apollo Principal Holdings IV, L.P., a Cayman Islands exempted
limited partnership, the Partnership, and each of the other parties signatory
thereto identified as “Holders”.

“Fiscal Year” means (i) the period commencing upon the formation of the
Partnership and ending on December 31, 2012 or (ii) any subsequent twelve-month
period commencing on January 1 and ending on December 31.

“Fund” means any pooled investment vehicle or similar entity sponsored or
managed, directly or indirectly, by the Issuer or any of its subsidiaries.

“General Partner” means AMH Holdings GP, Ltd., an exempted company incorporated
under the laws of the Cayman Islands or any successor general partner admitted
to the Partnership in accordance with the terms of this Agreement, each in its
capacity as general partner of the Partnership.

 

5



--------------------------------------------------------------------------------

“Incapacity” means, with respect to any Person, the entry of an order of
incompetence, or the insanity or permanent disability of such Person.

“Initial Limited Partners” has the meaning set forth in the recitals.

“Issuer” means Apollo Global Management, LLC, a limited liability company formed
under the laws of the State of Delaware, or any successor thereto.

“Issuer Manager” means AGM Management, LLC, a limited liability company formed
under the laws of the State of Delaware and the manager of the Issuer, or any
successor manager of the Issuer.

“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or other order issued or promulgated by any
national, supranational, state, federal, provincial, local or municipal
government or any administrative or regulatory body with authority therefrom
with jurisdiction over the Partnership or any Partner, as the case may be.

“Limited Partner” means each of the Persons from time to time listed as a
limited partner in the books and records and the register of partnership
interests of the Partnership, each in their capacity as a limited partner of the
Partnership.

“Liquidation Agent” has the meaning set forth in Section 9.03.

“Net Taxable Income” has the meaning set forth in Section 4.01(b)(i).

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Section 1.704-2(b). The amount of Nonrecourse Deductions of the Partnership for
a Fiscal Year equals the net increase, if any, in the amount of Partnership
Minimum Gain of the Partnership during that Fiscal Year, determined according to
the provisions of Treasury Regulations Section 1.704-2(c).

“Operating Group Units” refers to units in the Apollo Operating Group, each of
which represents one limited partner interest in each of the limited
partnerships that comprise the Apollo Operating Group and any other securities
issued or issuable in exchange for or with respect to such Operating Group Units
(i) by way of a dividend, split or combination of shares or (ii) in connection
with a reclassification, recapitalization, merger, consolidation or other
reorganization. All calculations in respect of the Operating Group Units shall
assume that all Operating Group Units shall have vested fully as of the date of
determination.

“Operating Income” means the income (or particular items thereof) of the
Partnership during a Fiscal Year other than income (or particular items thereof)
attributable to the sales of assets that are outside the ordinary course of
business.

“Original Agreement” has the meaning set forth in the recitals.

 

6



--------------------------------------------------------------------------------

“Partners” means, at any time, each person listed as a partner (including the
General Partner) on the books and records and the register of partnership
interests of the Partnership, in each case for so long as he, she or it remains
a partner of the Partnership as provided hereunder.

“Partnership” has the meaning set forth in the recitals.

“Partnership Minimum Gain” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(2) and 1.704-2(d).

“Partner Nonrecourse Debt Minimum Gain” means an amount with respect to each
partner nonrecourse debt (as defined in Treasury Regulations
Section 1.704-2(b)(4)) equal to the Partnership Minimum Gain that would result
if such partner nonrecourse debt were treated as a nonrecourse liability (as
defined in Treasury Regulations Section 1.752-1(a)(2)) determined in accordance
with Treasury Regulations Section 1.704-2(i)(3).

“Partner Nonrecourse Deductions” has the meaning ascribed to the term “partner
nonrecourse deductions” set forth in Treasury Regulations Section 1.704-2(i)(2).

“Percentage Interest” means, with respect to any Partner, the quotient obtained
by dividing the number of Units then owned by such Partner by the number of
Units then owned by all Partners.

“Person” means any individual, corporation, company, partnership, limited
partnership, limited liability company, limited company, joint venture, trust,
unincorporated or governmental organization or any agency or political
subdivision thereof.

“Profits” and “Losses” means, for each Fiscal Year or other period, the taxable
income or loss of the Partnership, or particular items thereof, determined in
accordance with the accounting method used by the Partnership for United States
federal income tax purposes with the following adjustments: (a) all items of
income, gain, loss or deduction allocated pursuant to Section 5.05 shall not be
taken into account in computing such taxable income or loss; (b) any income of
the Partnership that is exempt from United States federal income taxation and
not otherwise taken into account in computing Profits and Losses shall be added
to such taxable income or loss; (c) if the Carrying Value of any asset differs
from its adjusted tax basis for United States federal income tax purposes, any
gain or loss resulting from a disposition of such asset shall be calculated with
reference to such Carrying Value; (d) upon an adjustment to the Carrying Value
(other than an adjustment in respect of depreciation) of any asset, pursuant to
the definition of Carrying Value, the amount of the adjustment shall be included
as gain or loss in computing such taxable income or loss; (e) if the Carrying
Value of any asset differs from its adjusted tax basis for United States federal
income tax purposes, the amount of depreciation, amortization or cost recovery
deductions with respect to such asset for purposes of determining Profits and
Losses, if any, shall be an amount which bears the same ratio to such Carrying
Value as the United States federal income tax depreciation, amortization or
other cost recovery deductions bears to such adjusted tax basis; provided that
if the United States federal income tax depreciation, amortization or other cost
recovery deduction is zero, the General Partner may use any reasonable method
for purposes of determining depreciation, amortization or other cost recovery
deductions in calculating Profits and Losses); and (f) except for items in
(a) above, any

 

7



--------------------------------------------------------------------------------

expenditures of the Partnership not deductible in computing taxable income or
loss, not properly capitalizable and not otherwise taken into account in
computing Profits and Losses pursuant to this definition shall be treated as
deductible items.

“Roll-up Agreements” mean collectively, each Roll-up Agreement, by and among BRH
Holdings, L.P., a Cayman Islands exempted limited partnership, AP Professional,
a Cayman Islands exempted limited partnership, the Issuer, APO LLC, a Delaware
limited liability company, APO Corp., and an employee of the Issuer or one of
its subsidiaries, dated as of July 13, 2007, each as amended, restated,
supplemented or otherwise modified from time to time.

“SEC” means the United States Securities and Exchange Commission or any similar
agency then having jurisdiction to enforce the Securities Act.

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

“Similar Law” means any law or regulation that could cause the underlying assets
of the Partnership to be treated as assets of the Limited Partner by virtue of
its limited partner interest in the Partnership and thereby subject the
Partnership and the General Partner (or other persons responsible for the
investment and operation of the Partnership’s assets) to laws or regulations
that are similar to the fiduciary responsibility or prohibited transaction
provisions contained in Title I of ERISA or Section 4975 of the Code.

“Special Percentage Interest” means 100% for APO Corp. and 0% for AP
Professional.

“Tax Advances” has the meaning set forth in Section 5.07.

“Tax Amount” has the meaning set forth in Section 4.01(b)(i).

“Tax Distributions” has the meaning set forth in Section 4.01 (b)(i).

“Tax Matters Partner” has the meaning set forth in Section 5.08.

“Transfer” means, in respect of any Unit, property or other asset, any sale,
assignment, transfer, distribution or other disposition thereof, whether
voluntarily or by operation of Law, including, without limitation, the exchange
of any Unit for any other security.

“Treasury Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

“Undistributed Special Allocation Amount” means:

  (G + H) – (I+J)

 

Where:   G   =   the amount allocated to APO Corp. pursuant to Section 5.05(h).
  H   =   the amount allocated to APO Corp. pursuant to Section 5.05(i).   I   =
  the amount distributed to APO Corp. pursuant to Section 4.01(a)(i), (ii) and
(iii).   J   =   the amount distributed to APO Corp. pursuant to Section 4.01(b)
based on the Special Percentage Interests.

 

8



--------------------------------------------------------------------------------

“Units” means the Class A Units and any other Class of Units authorized in
accordance with this Agreement, which shall constitute interests in the
Partnership as provided in this Agreement and under the Act; entitling the
holders thereof to the relative rights, title and interests in the profits,
losses, deductions and credits of the Partnership at any particular time as set
forth in this Agreement, and any and all other benefits to which a holder
thereof may be entitled as a Partner as provided in this Agreement, together
with the obligations of such Partner to comply with all terms and provisions of
this Agreement.

ARTICLE II

FORMATION, TERM, PURPOSE AND POWERS

Section 2.01. Formation. The Partnership was formed as an exempted limited
partnership under the provisions of the Act by the filing on October 18, 2012 of
the Section 9 Statement and the execution of the Original Agreement as provided
in the recitals. The Partnership is hereby continued pursuant to the Act and
this Agreement. If requested by the General Partner, the Limited Partners shall
promptly execute all certificates and other documents consistent with the terms
of this Agreement necessary for the General Partner to accomplish all filing,
recording, publishing and other acts as may be appropriate to comply with all
requirements for (a) the formation and operation of an exempted limited
partnership under the laws of the Cayman Islands, (b) if the General Partner
deems it advisable, the operation of the Partnership as a limited partnership,
or partnership in which the Limited Partners have limited liability, in all
jurisdictions where the Partnership proposes to operate and (c) all other
filings required to be made by the Partnership.

Section 2.02. Name. The name of the Partnership shall be, and the business of
the Partnership shall be conducted under the name of, AMH Holdings, L.P.

Section 2.03. Term. The term of the Partnership commenced on the date of the
filing of the Section 9 Statement, and the term shall continue until the
dissolution of the Partnership in accordance with Article IX. The existence of
the Partnership shall continue until dissolution of the Partnership in the
manner required by the Act.

Section 2.04. Principal Office and Registered Office. The principal office of
the Partnership shall be such places as the General Partner from time to time
may select. The registered office of the Partnership is c/o Intertrust Corporate
Services (Cayman) Limited, 87 Mary Street, George Town, Grand Cayman, KY1-9005,
Cayman Islands or such other places in the Cayman Islands as the General Partner
from time to time may select.

Section 2.05. Agent for Service of Process. The Partnership’s registered agent
for service of process in the Cayman Islands shall be Intertrust Corporate
Services (Cayman) Limited, 87 Mary Street, George Town, Grand Cayman, KY1-9005,
Cayman Islands, as the same may be changed by the General Partner from time to
time.

 

9



--------------------------------------------------------------------------------

Section 2.06. Business Purpose. The Partnership shall have the power to engage
in any lawful act or activity for which exempted limited partnerships may be
formed under the Act and engage in any and all activities necessary or
incidental thereto.

Section 2.07. Powers of the Partnership. Subject to the limitations set forth in
this Agreement, the Partnership will possess and may exercise all of the powers
and privileges granted to it by the Act including, without limitation, the
ownership and operation of the assets contributed to the Partnership by the
Partners, by any other Law or this Agreement, together with all powers
incidental thereto, so far as such powers are necessary or convenient to the
conduct, promotion or attainment of the purpose of the Partnership set forth in
Section 2.06.

Section 2.08. Partners; Admission of New Partners. Each of the Partners of the
Partnership hereby continue as Partners of the Partnership. The rights, duties
and liabilities of the Partners shall be as provided in the Act, except as is
otherwise expressly provided herein, and the Partners consent to the variation
of such rights, duties and liabilities as provided herein. A Person may be
admitted from time to time as a new Partner in accordance with Section 8.05 and
Section 8.06; provided, however, that each new Partner shall execute and deliver
to the General Partner an appropriate supplement or deed of adherence to this
Agreement pursuant to which the new Partner agrees to be bound by the terms and
conditions of this Agreement, as it may be amended from time to time.

Section 2.09. Withdrawal. No Partner shall have the right to withdraw as a
Partner of the Partnership other than following the Transfer of all Units owned
by such Partner in accordance with Article VIII; provided, however, that a new
General Partner or substitute General Partner may be admitted to the Partnership
in accordance with Section 8.05.

ARTICLE III

MANAGEMENT

Section 3.01. General Partner.

(a) The business, property and affairs of the Partnership shall be managed under
the sole, absolute and exclusive direction of the General Partner, which may
from time to time delegate authority to officers or to others to act on behalf
of the Partnership.

(b) The Partners hereby agree that the Partnership, acting by the General
Partner and/or any officer of the General Partner, including but not limited to
Lisa Barse Bernstein, Leon D. Black, Wendy F. Dulman, Barry J. Giarraputo,
Joseph D. Glatt, Joshua J. Harris, Martin Kelly, Jessica L. Lomm, Laurie D.
Medley, Cindy Z. Michel, Marc J. Rowan, and John J. Suydam (each, an “Authorized
Person”) on its behalf, shall be and hereby is authorized to (i) open bank
accounts on behalf of the Partnership in such banks, and designate the persons
authorized to sign checks, notes, drafts, bills of exchange, acceptances,
undertakings or orders for payment of money from funds of the Partnership on
deposit in such accounts, as may be deemed by the General Partner or any
Authorized Person, or any of them, to be necessary,

 

10



--------------------------------------------------------------------------------

appropriate or otherwise in the best interests of the Partnership and, in
connection therewith, execute any form of required resolution necessary to open
any such bank accounts; (ii) prepare and file, or cause to be prepared and
filed, by mail, facsimile or telephone, for and on behalf of the Partnership, an
Application for Employer Identification Number on United States Internal Revenue
Service Form SS-4, and to prepare, execute and file with the appropriate
authorities such other federal, state or local applications, forms and papers on
behalf of the Partnership as may be required by law or deemed by the General
Partner or any Authorized Person, or any of them, to be necessary, appropriate
or otherwise in the best interests of the Partnership, as applicable; and
(iii) pay on behalf of the Partnership any and all fees and expenses incident to
and necessary to perfect the organization of the Partnership. Notwithstanding
any other provision of this Agreement, the Partnership, acting by the General
Partner and/or any Authorized Person on its behalf, is hereby authorized to
enter into, and to perform its obligations under, the aforementioned agreements,
deeds, receipts, certificates, filings and other documents, without any consent
of any Limited Partner, but such authorization shall not be deemed a restriction
on the power of the Partnership or the General Partner and/or any Authorized
Person acting on behalf of the Partnership to enter into, and to perform its
obligations under, other agreements on behalf of the Partnership. The Partners
agree that the General Partner and/or any Authorized Person may execute the
aforementioned agreements, deeds, receipts, certificates, filings and other
documents on behalf of the Partnership under any title, including without
limitation “Authorized Person,” that the General Partner or any Authorized
Person, or any of them, deems appropriate and that any prior acts of the
Partnership and the General Partner and/or any Authorized Person acting on
behalf of the Partnership, consistent with the foregoing authorizations, are
hereby ratified and confirmed.

Section 3.02. Compensation. The General Partner shall not be entitled to any
compensation for services rendered to the Partnership in its capacity as General
Partner.

Section 3.03. Expenses. The Partnership shall bear and/or reimburse (i) the
General Partner for any expenses incurred by the General Partner in connection
with serving as the general partner of the Partnership, and (ii) Issuer and APO
Corp., with respect to the Partnership’s allocable share of any expenses solely
incurred by or attributable to the Issuer or APO Corp. but excluding obligations
incurred under the Tax Receivable Agreement, dated as of July 13, 2007 among APO
Corp. and the Apollo Operating Group entities party thereto, by the Issuer or
APO Corp., income tax expenses of the Issuer or APO Corp. and indebtedness
incurred by the Issuer or APO Corp.

Section 3.04. Authority of Partners. No Limited Partner, in its capacity as
such, shall participate in or have any control over the business of the
Partnership. Except as expressly provided herein, the Units do not confer any
rights upon the Limited Partners to participate in the affairs of the
Partnership described in this Agreement. Except as expressly provided herein,
the Limited Partners shall have no right to vote on any matter involving the
Partnership, including with respect to any merger, consolidation, combination or
conversion of the Partnership. The conduct, control and management of the
Partnership shall be vested exclusively in the General Partner. In all matters
relating to or arising out of the conduct of the operation of the Partnership,
the decision of the General Partner shall be the decision of the Partnership.
Except as required or permitted by Law, or by separate agreement with the
Partnership, no Partner who is not also a General Partner (and acting in such
capacity) shall take any part in the management or control of

 

11



--------------------------------------------------------------------------------

the operation or business of the Partnership in its capacity as a Partner, nor
shall any Partner who is not also a General Partner (and acting in such
capacity) have any right, authority or power to act for or on behalf of or bind
the Partnership in his or its capacity as a Partner in any respect or assume any
obligation or responsibility of the Partnership or of any other Partner.
Notwithstanding the foregoing, the Partnership may employ one or more Partners
from time to time, and such Partners, in their capacity as employees of the
Partnership (and not, for clarity, in their capacity as Limited Partners of the
Partnership), may take part in the control and management of the business of the
Partnership to the extent such authority and power to act for or on behalf of
the Partnership has been delegated to them by the General Partner; provided that
such employee shall not take part in the conduct of the business of the
Partnership in its dealings with persons who are not Partners as though such
employee was a general partner of the Partnership.

Section 3.05. Action by Written Consent or Ratification. Any action required or
permitted to be taken by the Partners pursuant to this Agreement shall be taken
if all Partners whose consent or ratification is required consent thereto or
provide a consent or ratification in writing.

ARTICLE IV

DISTRIBUTIONS

Section 4.01. Distributions.

(a) All distributions of Distributable Cash shall be made, at the discretion of
the General Partner, to the Limited Partners pro rata in accordance with their
respective Percentage Interests; provided, that:

(i) distributions in 2010 of Operating Income shall be pro rata based on the
Special Percentage Interests;

(ii) distributions in 2011 attributable to Operating Income for the 2010 Fiscal
Year shall be pro rata based on the Special Percentage Interests; and

(iii) distributions in 2014 and subsequent to 2014 shall first be distributed
pro rata based on the Special Percentage Interests until an amount has been
distributed to APO Corp. equal to the amount APO Corp. is obligated to pay
during such year pursuant to the First Amendment and Joinder as a “Deferred Tax
Benefit Payment” (as defined in the First Amendment and Joinder).

(b) Tax Distributions.

(i) In addition to the foregoing, if the General Partner reasonably determines
that the taxable income of the Partnership for a Fiscal Year will give rise to
taxable income for the Partners (“Net Taxable Income”), the General Partner
shall cause the Partnership to distribute Distributable Cash in respect of
income tax liabilities (the “Tax Distributions”) to the extent that other
distributions made by the Partnership for such year were otherwise insufficient
to cover such tax liabilities; provided that distributions pursuant to
Section 4.02 and allocations pursuant to Section 5.04 related to such
distributions shall not be taken into account

 

12



--------------------------------------------------------------------------------

for purposes of this Section 4.01(b). The Tax Distributions payable with respect
to any Fiscal Year shall be computed based upon the General Partner’s estimate
of the allocable Net Taxable Income in accordance with Article V, multiplied by
the Assumed Tax Rate (the “Tax Amount”). For purposes of computing the Tax
Amount, the effect of any benefit under Section 743(b) of the Code will be
ignored. Any Tax Distributions shall be made to all Partners, whether or not
they are subject to such applicable United States federal, state and local
taxes, pro rata in accordance with their Percentage Interest except for Tax
Distributions attributable to 2009 or 2010 Net Taxable Income, which shall be
pro rata in accordance with their Special Percentage Interests. Notwithstanding
anything provided in this Section 4.01(b), the General Partner shall not be
required to cause the Partnership to make Tax Distributions with respect to 2009
and 2010 Net Taxable Income but may make such Tax Distributions to the extent of
APO Corp.’s actual tax liability.

(ii) Tax Distributions shall be calculated and paid no later than one day prior
to each quarterly due date for the payment by corporations on a calendar year of
estimated taxes under the Code in the following manner (A) for the first
quarterly period, 25% of the Tax Amount, (B) for the second quarterly period,
50% of the Tax Amount, less the prior Tax Distributions for the Fiscal Year,
(C) for the third quarterly period, 75% of the Tax Amount, less the prior Tax
Distributions for the Fiscal Year and (D) for the fourth quarterly period, 100%
of the Tax Amount, less the prior Tax Distributions for the Fiscal Year.
Following each Fiscal Year, and no later than one day prior to the due date for
the payment by corporations of income taxes for such Fiscal Year, the General
Partner shall make an amended calculation of the Tax Amount for such Fiscal Year
(the “Amended Tax Amount”), and shall cause the Partnership to distribute a Tax
Distribution, out of Distributable Cash, to the extent that the Amended Tax
Amount so calculated exceeds the cumulative Tax Distributions previously made by
the Partnership in respect of such Fiscal Year. If the Amended Tax Amount is
less than the cumulative Tax Distributions previously made by the Partnership in
respect of the relevant Fiscal Year, then the difference (the “Credit Amount”)
shall be applied against, and shall reduce, the amount of Tax Distributions made
for subsequent Fiscal Years. Within 30 days following the date on which the
Partnership files a tax return on Form 1065, the General Partner shall make a
final calculation of the Tax Amount of such Fiscal Year (the “Final Tax Amount”)
and shall cause the Partnership to distribute a Tax Distribution, out of
Distributable Cash, to the extent that the Final Tax Amount so calculated
exceeds the Amended Tax Amount. If the Final Tax Amount is less than the Amended
Tax Amount in respect of the relevant Fiscal Year, then the difference
(“Additional Credit Amount”) shall be applied against, and shall reduce, the
amount of Tax Distributions made for subsequent Fiscal Years. Any Credit Amount
and Additional Credit Amount applied against future Tax Distributions shall be
treated as an amount actually distributed pursuant to this Section 4.01(b) for
purposes of the computations herein.

(c) 2007 Distributions. The Partners acknowledge that all distributions of
Distributable Cash made in 2007 were governed by Article IV of the Second
Amended Agreement and the terms of such Article IV of the Second Amended
Agreement, which are hereby incorporated by reference, shall govern with respect
to all distributions made in 2007.

Section 4.02. Liquidation Distribution. Distributions made upon dissolution of
the Partnership shall be made as provided in Section 9.03.

 

13



--------------------------------------------------------------------------------

Section 4.03. Limitations on Distribution. Notwithstanding any provision to the
contrary contained in this Agreement, the General Partner shall not make a
Partnership distribution to any Partner if such distribution would violate the
Act or other applicable Law.

ARTICLE V

CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS;

TAX ALLOCATIONS; TAX MATTERS

Section 5.01. Initial Capital Contributions. The Partners have made, on or prior
to the date hereof, Capital Contributions as contemplated by Section 11.18 and
have acquired the number of Class A Units as specified in the books and records
and register of partnership interests of the Partnership.

Section 5.02. No Additional Capital Contributions. Except as otherwise provided
in this Article V, no Partner shall be required to make additional Capital
Contributions to the Partnership without the consent of such Partner or
permitted to make additional Capital Contributions to the Partnership without
the consent of the General Partner.

Section 5.03. Capital Accounts. A separate capital account (a “Capital Account”)
shall be established and maintained for each Partner in accordance with the
provisions of Treasury Regulations Section 1.704-l(b)(2)(iv). The Capital
Account of each Partner shall be credited with such Partner’s Capital
Contributions, if any, all Profits allocated to such Partner pursuant to
Section 5.04 and any items of income or gain which are specially allocated
pursuant to Section 5.05; and shall be debited with all Losses allocated to such
Partner pursuant to Section 5.04, any items of loss or deduction of the
Partnership specially allocated to such Partner pursuant to Section 5.05, and
all cash and the Carrying Value of any property (net of liabilities assumed by
such Partner and the liabilities to which such property is subject) distributed
by the Partnership to such Partner. Any references in any section of this
Agreement to the Capital Account of a Partner shall be deemed to refer to such
Capital Account as the same may be credited or debited from time to time as set
forth above. In the event of any transfer of any interest in the Partnership in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
interest.

Section 5.04. Allocations of Profits and Losses. Except as otherwise provided in
this Agreement, Profits and Losses (and, to the extent necessary, individual
items of income, gain or loss or deduction of the Partnership) shall be
allocated in a manner such that the Capital Account of each Partner after giving
effect to the special allocations set forth in Section 5.05 is, as nearly as
possible, equal (proportionately) to (i) the distributions that would be made
pursuant to Article IV if the Partnership were dissolved, its affairs wound up
and its assets sold for cash equal to their Carrying Value, all Partnership
liabilities were satisfied (limited with respect to each non-recourse liability
to the Carrying Value of the assets securing such liability) and the net assets
of the Partnership were distributed to the Partners pursuant to this Agreement,
minus (ii) such Partner’s share of Partnership Minimum Gain and Partner
Nonrecourse Debt Minimum Gain, computed immediately prior to the hypothetical
sale of assets. Notwithstanding the foregoing, the General Partner shall make
such adjustments to Capital Accounts as it determines in its sole discretion to
be appropriate to ensure allocations are made in accordance with a Partner’s
interest in the Partnership. Solely for purposes of clause (i) of this
Section 5.04, the distribution provision set forth in Section 9.03(b) shall be
treated as being added to Section 4.01(a) as clause (iv).

 

14



--------------------------------------------------------------------------------

Section 5.05. Special Allocations. Notwithstanding any other provision in this
Article V:

(a) Minimum Gain Chargeback. If there is a net decrease in Partnership Minimum
Gain or Partner Nonrecourse Debt Minimum Gain (determined in accordance with the
principles of Treasury Regulations Sections 1.704-2(d) and 1.704-2(i)) during
any Partnership taxable year, the Partners shall be specially allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years)
in an amount equal to their respective shares of such net decrease during such
year, determined pursuant to Treasury Regulations Sections 1.704-2(g) and
1.704-2(i)(5). The items to be so allocated shall be determined in accordance
with Treasury Regulations Section 1.704-2(f). This Section 5.05(a) is intended
to comply with the minimum gain chargeback requirements in such Treasury
Regulations Sections and shall be interpreted consistently therewith; including
that no chargeback shall be required to the extent of the exceptions provided in
Treasury Regulations Sections 1.704-2(f) and 1.704-2(i)(4).

(b) Qualified Income Offset. If any Partner unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and
gain shall be specially allocated to such Partner in an amount and manner
sufficient to eliminate the deficit balance in such Partner’s Adjusted Capital
Account Balance created by such adjustments, allocations or distributions as
promptly as possible; provided that an allocation pursuant to this
Section 5.05(b) shall be made only to the extent that a Partner would have a
deficit Adjusted Capital Account Balance in excess of such sum after all other
allocations provided for in this Article V have been tentatively made as if this
Section 5.05(b) were not in this Agreement. This Section 5.05(b) is intended to
comply with the “qualified income offset” requirement of the Code and shall be
interpreted consistently therewith.

(c) Gross Income Allocation. If any Partner has a deficit Capital Account at the
end of any Fiscal Year which is in excess of the sum of (i) the amount such
Partner is obligated to restore, if any, pursuant to any provision of this
Agreement, and (ii) the amount such Partner is deemed to be obligated to restore
pursuant to the penultimate sentences of Treasury Regulations
Section 1.704-2(g)(l) and 1.704-2(i)(5), each such Partner shall be specially
allocated items of Partnership income and gain in the amount of such excess as
quickly as possible; provided that an allocation pursuant to this
Section 5.05(c) shall be made only if and to the extent that a Partner would
have a deficit Capital Account in excess of such sum after all other allocations
provided for in this Article V have been tentatively made as if Section 5.05(b)
and this Section 5.05(c) were not in this Agreement.

(d) Nonrecourse Deductions. Nonrecourse Deductions shall be allocated to the
Partners in accordance with their respective Percentage Interests.

(e) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated to the Partner who bears the economic risk of
loss with respect to the liability to which such Partner Nonrecourse Deductions
are attributable in accordance with Treasury Regulations Section 1.704-2(j).

 

15



--------------------------------------------------------------------------------

(f) Creditable Foreign Taxes. Creditable Foreign Taxes for any taxable period
attributable to the Partnership, or an entity owned directly or indirectly by
the Partnership, shall be allocated to the Partners in proportion to the
Partners’ distributive shares of income (including income allocated pursuant to
Section 704(c) of the Code) to which the Creditable Foreign Tax relates (under
principles of Treasury Regulations Section 1.904-6). The provisions of this
Section 5.05(f) are intended to comply with the provisions of Treasury
Regulations Section 1.704-1(b)(4)(viii), and shall be interpreted consistently
therewith.

(g) Ameliorative Allocations. Any special allocations of income or gain pursuant
to Section 5.05(b) or (c) hereof shall be taken into account in computing
subsequent allocations pursuant to Section 5.04 and this Section 5.05(g), so
that the net amount of any items so allocated and all other items allocated to
each Partner shall, to the extent possible, be equal to the net amount that
would have been allocated to each Partner if such allocations pursuant to
Section 5.05(b) or (c) had not occurred.

(h) With respect to the amount in excess of the first $36,955,739 of Net Profit
for the 2009 Fiscal Year, all items of income, gain, loss and deduction
attributable to the Operating Income for the 2009 Fiscal Year shall be allocated
to the Partners pro rata in accordance with their respective Special Percentage
Interests.

(i) All items of income, gain, loss and deduction attributable to the Operating
Income for the 2010 Fiscal Year shall be allocated to the Limited Partners pro
rata in accordance with their respective Special Percentage Interests.

(j) Notwithstanding clause (d) of the definition of “Profits” and “Losses,” upon
an adjustment (or adjustments) to the Carrying Value of the Partnership’s assets
pursuant to the definition of “Carrying Value” that results in a net gain, such
net gain shall be specially allocated to AP Professional until AP Professional
has been allocated an amount pursuant to this Section 5.05(j) equal to the sum
of the 2009 Special Book-Up Amount plus the 2010 Special Book-Up Amount.

Section 5.06. Tax Allocations. For income tax purposes, each item of income,
gain, loss and deduction of the Partnership shall be allocated among the
Partners in the same manner as the corresponding items of Profits and Losses and
specially allocated items are allocated for Capital Account purposes; provided
that in the case of any asset the Carrying Value of which differs from its
adjusted tax basis for United States federal income tax purposes, income, gain,
loss and deduction with respect to such asset shall be allocated solely for
income tax purposes in accordance with the principles of Sections 704(b) and
(c) of the Code (in any manner determined by the General Partner and permitted
by the Code and Treasury Regulations) so as to take account of the difference
between Carrying Value and adjusted basis of such asset. Notwithstanding the
foregoing, the General Partner shall make such allocations for tax purposes as
it determines in its sole discretion to be appropriate to ensure allocations are
made in accordance with a Partner’s interest in the Partnership.

Section 5.07. Tax Advances. To the extent the General Partner reasonably
believes that the Partnership is required by law to withhold or to make tax
payments on behalf of or with respect to any Partner or the Partnership is
subjected to tax itself by reason of the status of any

 

16



--------------------------------------------------------------------------------

Partner (“Tax Advances”), the General Partner may withhold such amounts and make
such tax payments as so required. All Tax Advances made on behalf of a Partner
shall be repaid by reducing the amount of the current or next succeeding
distribution or distributions which would otherwise have been made to such
Partner or, if such distributions are not sufficient for that purpose, by so
reducing the proceeds of liquidation otherwise payable to such Partner. For all
purposes of this Agreement such Partner shall be treated as having received the
amount of the distribution that is equal to the Tax Advance. Each Partner hereby
agrees to indemnify and hold harmless the Partnership and the other Partners
from and against any liability (including, without limitation, any liability for
taxes, penalties, additions to tax or interest other than any penalties,
additions to tax or interest imposed as a result of the Partnership’s failure to
withhold or make a tax payment on behalf of such Partner which withholding or
payment is required pursuant to applicable Law but only to the extent amounts
sufficient to pay such taxes were not timely distributed to the Partner pursuant
to Section 4.01(b)) with respect to income attributable to or distributions or
other payments to such Partner.

Section 5.08. Tax Matters. The General Partner shall be the initial “tax matters
partner” within the meaning of Section 6231(a)(7) of the Code (the “Tax Matters
Partner”). The Partnership shall file as a partnership for federal, state,
provincial and local income tax purposes, except where otherwise required by
Law. All elections required or permitted to be made by the Partnership, and all
other tax decisions and determinations relating to federal, state, provincial or
local tax matters of the Partnership, shall be made by the Tax Matters Partner,
in consultation with the Partnership’s attorneys and/or accountants. Tax audits,
controversies and litigations shall be conducted under the direction of the Tax
Matters Partner. The Tax Matters Partner shall keep the other Partners
reasonably informed as to any tax actions, examinations or proceedings relating
to the Partnership and shall submit to the other Partners, for their review and
comment, any settlement or compromise offer with respect to any disputed item of
income, gain, loss, deduction or credit of the Partnership. As soon as
reasonably practicable after the end of each Fiscal Year, the Partnership shall
send to each Partner a copy of United States Internal Revenue Service Schedule
K-1, and any comparable statements required by applicable United States state or
local income tax Law as a result of the Partnership’s activities or investments,
with respect to such Fiscal Year. The Partnership also shall provide the
Partners with such other information as may be reasonably requested for purposes
of allowing the Partners to prepare and file their own tax returns. The
Partnership shall use any reasonable method or combination of methods in
accordance with Section 706(d) of the Code for the purpose of allocating or
specifically allocating items of income, gain, loss, deduction and expense of
the Partnership for federal income tax purposes to account for the varying
interests of the Partners for the Fiscal Year.

Section 5.09. Other Allocation Provisions. Certain of the foregoing provisions
and the other provisions of this Agreement relating to the maintenance of
Capital Accounts are intended to comply with Treasury Regulations
Section 1.704-1 (b) and shall be interpreted and applied in a manner consistent
with such regulations. Section 5.03, Section 5.04 and Section 5.05 may be
amended at any time by the General Partner if the General Partner believes such
amendment is advisable, so long as any such amendment does not materially change
the relative economic interests of the Partners. Furthermore, the General
Partner shall use its reasonable best efforts to cause its subsidiaries to make
adjustments to Capital Accounts to reflect an adjustment to the carrying value
of such subsidiaries assets consistent with the adjustments to Carrying Values
of the Partnerships assets hereunder.

 

17



--------------------------------------------------------------------------------

ARTICLE VI

BOOKS AND RECORDS; REPORTS

Section 6.01. Books and Records.

(a) At all times during the continuance of the Partnership, the General Partner
shall prepare and maintain separate books of account for the Partnership.

(b) Except as limited by Section 6.01(c), each Limited Partner shall have the
right to receive, for a purpose reasonably related to such Limited Partner’s
interest as a Limited Partner in the Partnership, upon reasonable written demand
stating the purpose of such demand and at such Limited Partner’s own expense:

(i) a copy of this Agreement and all amendments thereto, together with a copy of
the executed copies of all powers of attorney pursuant to which this Agreement
and all amendments thereto have been executed; and

(ii) promptly after their becoming available, copies of the Partnership’s
federal, state and local income tax returns and reports, if any, for the three
most recent years.

(c) The General Partner may keep confidential from the Limited Partners, for
such period of time as the General Partner determines in its sole discretion,
(i) any information that the General Partner reasonably believes to be in the
nature of trade secrets or (ii) other information the disclosure of which the
General Partner believes is not in the best interests of the Partnership, could
damage the Partnership or its business or that the Partnership is required by
law or by agreement with any third party to keep confidential.

ARTICLE VII

PARTNERSHIP UNITS

Section 7.01. Units. Interests in the Partnership shall be represented by Units.
The Units initially are comprised of one Class: Class A Units. The General
Partner may establish, from time to time in accordance with such procedures as
the General Partner shall determine from time to time, other Classes, one or
more series of any such Classes, or other Partnership securities with such
designations, preferences, rights, powers and duties (which may be senior to
existing Classes and series of Units or other Partnership securities), as shall
be determined by the General Partner, including (i) the right to share in
Profits and Losses or items thereof; (ii) the right to share in Partnership
distributions; (iii) the rights upon dissolution of the Partnership;
(iv) whether, and the terms and conditions upon which, the Partnership may or
shall be required to redeem the Units or other Partnership securities (including
sinking fund provisions); (v) whether such Unit or other Partnership security is
issued with the privilege of conversion or exchange and, if so, the terms and
conditions of such conversion or exchange; (vi) the terms and conditions upon
which each Unit or other Partnership security will be issued, evidenced by
certificates and assigned or transferred; (vii) the method for determining the
Percentage Interest as to such Units or other Partnership securities; and
(viii) the right, if any, of the holder of each such Unit or other Partnership
security to vote on Partnership matters, including matters relating to the
relative

 

18



--------------------------------------------------------------------------------

designations, preferences, rights, powers and duties of such Units or other
Partnership securities. Except as expressly provided in this Agreement to the
contrary, any reference to “Units” shall include the Class A Units and any other
Classes that may be established in accordance with this Agreement. All Units of
a particular Class shall have identical rights in all respects as all other
Units of such Class, except in each case as otherwise specified in this
Agreement.

Section 7.02. Register of Partnership Interests. The register of partnership
interests of the Partnership shall be the definitive record of ownership of each
Unit and all relevant information with respect to each Partner. Unless the
General Partner shall determine otherwise, Units shall be uncertificated and
recorded in the books and records and the register of partnership interests of
the Partnership.

Section 7.03. Registered Partners. The Partnership shall be entitled to
recognize the exclusive right of a Person registered on its records as the owner
of Units for all purposes and shall not be bound to recognize any equitable or
other claim to or interest in Units on the part of any other Person, whether or
not it shall have express or other notice thereof, except as otherwise provided
by the Act or other applicable Law.

ARTICLE VIII

TRANSFER RESTRICTIONS

Section 8.01. Limited Partner Transfers.

(a) Except as provided in clauses (b) and (c) of this Section 8.01, no Limited
Partner or Assignee thereof may Transfer (including by exchanging in an Exchange
Transaction) all or any portion of its Units or other interest in the
Partnership (or beneficial interest therein) without the prior consent of the
General Partner, which consent may be given or withheld, or made subject to such
conditions (including, without limitation, the receipt of such legal opinions
and other documents that the General Partner may require) as are determined by
the General Partner, in each case in the General Partner’s sole discretion. Any
such determination in the General Partner’s discretion in respect of Units shall
be final and binding. Such determinations need not be uniform and may be made
selectively among Limited Partners, whether or not such Limited Partners are
similarly situated, and shall not constitute the breach of any duty hereunder or
otherwise existing at law, in equity or otherwise. Any purported Transfer of
Units that is not in accordance with, or subsequently violates, this Agreement
shall be, to the fullest extent permitted by law, null and void.

(b) Notwithstanding clause (a) above, and subject to Section 8.03, each Limited
Partner may exchange or otherwise Transfer Units in an Exchange Transaction
pursuant to the terms of the Exchange Agreement. In the case of a Transfer of
Units in connection with an Exchange Transaction, the Percentage Interests of
the Limited Partners shall be appropriately adjusted to provide for, as
applicable, a decrease in the number of Units owned by the exchanging Limited
Partner and an increase in the number of Units owned by APO Corp.

 

19



--------------------------------------------------------------------------------

(c) Notwithstanding clause (a) above, and subject to Section 8.04, each Limited
Partner that is a party to a Roll-up Agreement may exchange or otherwise
Transfer Units pursuant to the terms and provisions thereof.

Section 8.02. Encumbrances. No Limited Partner or Assignee may create an
Encumbrance with respect to all or any portion of its Units (or any beneficial
interest therein) other than Encumbrances that run in favor of the Limited
Partner unless the General Partner consents in writing thereto, which consent
may be given or withheld, or made subject to such conditions as are determined
by the General Partner, in the General Partner’s sole discretion. Consent of the
General Partner shall be withheld until the holder of the Encumbrance
acknowledges the terms and conditions of this Agreement. Any purported
Encumbrance that is not in accordance with this Agreement shall be, to the
fullest extent permitted by law, null and void.

Section 8.03. Further Restrictions. Notwithstanding any contrary provision in
this Agreement, in no event may any Transfer of a Unit be made by any Limited
Partner or Assignee if:

(a) such Transfer is made to any Person who lacks the legal right, power or
capacity to own such Unit;

(b) such Transfer would require the registration of such transferred Unit or of
any Class of Unit pursuant to any applicable United States federal or state
securities laws (including, without limitation, the Securities Act or the
Exchange Act) or other non-U.S securities laws (including Canadian provincial or
territorial securities laws) or would constitute a non-exempt distribution
pursuant to applicable provincial or state securities laws;

(c) such Transfer would cause (i) all or any portion of the assets of the
Partnership to (A) constitute “plan assets” (under ERISA, the Code or any
applicable Similar Law) of any existing or contemplated Limited Partner, or
(B) be subject to the provisions of ERISA, Section 4975 of the Code or any
applicable Similar Law, or (ii) the General Partner to become a fiduciary with
respect to any existing or contemplated Limited Partner, pursuant to ERISA, any
applicable Similar Law, or otherwise;

(d) to the extent requested by the General Partner, the Partnership does not
receive such legal and/or tax opinions and written instruments (including,
without limitation, copies of any instruments of Transfer and such Assignee’s
consent to be bound by this Agreement as an Assignee) that are in a form
satisfactory to the General Partner, as determined in the General Partner’s sole
discretion; or

(e) such Transfer would create a substantial risk that the Partnership would be
classified or otherwise treated other than as a partnership for United States
federal income tax purposes.

Section 8.04. Rights of Assignees. Subject to Section 8.05 and Section 8.06, the
transferee of any permitted Transfer pursuant to this Article VIII will be an
assignee only (“Assignee”), and only will receive, to the extent transferred,
the distributions and allocations of income; gain, loss, deduction, credit or
similar item to which the Partner which transferred its

 

20



--------------------------------------------------------------------------------

Units would be entitled, and such Assignee will not be entitled or enabled to
exercise any other rights or powers of a Partner, such other rights, and all
obligations relating to, or in connection with, such interest remaining with the
transferring Partner. The transferring Partner will remain a Partner even if it
has transferred all of its Units to one or more Assignees until such time as the
Assignee(s) is admitted to the Partnership as a Partner pursuant to Section 8.05
or Section 8.06.

Section 8.05. Admissions, Withdrawals and Removals.

(a) No Person may be admitted to the Partnership as an additional General
Partner or substitute General Partner without the prior written consent or
ratification of APO Corp. A General Partner will not be entitled to Transfer all
of its Units or to withdraw from being a General Partner of the Partnership
unless another General Partner shall have been admitted hereunder (and not have
previously been removed or withdrawn).

(b) No Limited Partner will be removed or entitled to withdraw from being a
Partner of the Partnership except in accordance with Section 8.07.

(c) Except as otherwise provided in Article IX or the Act, no admission,
substitution, withdrawal or removal of a Partner will cause the dissolution of
the Partnership. To the fullest extent permitted by law, any purported
admission, withdrawal or removal that is not in accordance with this Agreement
shall be null and void.

Section 8.06. Admission of Assignees as Substitute Limited Partners. An Assignee
will become a substitute Limited Partner only if and when each of the following
conditions is satisfied:

(a) the General Partner consents in writing to such admission, which consent may
be given or withheld, or made subject to such conditions as are determined by
the General Partner, in each case in the General Partner’s sole discretion;

(b) if required by the General Partner, the General Partner receives written
instruments (including, without limitation, copies of any instruments of
Transfer and such Assignee’s consent to be bound by this Agreement as a
substitute Limited Partner) that are in a form satisfactory to the General
Partner (as determined in its sole discretion);

(c) if required by the General Partner, the General Partner receives an opinion
of counsel satisfactory to the General Partner to the effect that such Transfer
is in compliance with this Agreement and all applicable Law; and

(d) if required by the General Partner, the parties to the Transfer, or any one
of them, pays all of the Partnership’s reasonable expenses connected with such
Transfer (including, but not limited to, the reasonable legal and accounting
fees of the Partnership).

Section 8.07. Withdrawal and Removal of Limited Partners. If a Limited Partner
ceases to hold any Units, then such Limited Partner shall withdraw from the
Partnership and shall cease to be a Limited Partner and to have the power to
exercise any rights or powers of a Limited Partner.

 

21



--------------------------------------------------------------------------------

ARTICLE IX

WINDING UP AND DISSOLUTION

Section 9.01. No Dissolution. Except as required by the Act, the Partnership
shall not be dissolved by the admission of additional Partners or withdrawal of
Partners in accordance with the terms of this Agreement. The Partnership may be
wound up and dissolved only pursuant to the provisions of this Article IX, and
the Partners hereby irrevocably waive any and all other rights they may have to
cause a winding up and dissolution of the Partnership or a sale or partition of
any or all of the Partnership assets.

Section 9.02. Events Causing Dissolution. The affairs of the Partnership shall
be wound up and the Partnership subsequently dissolved upon the occurrence of
any of the following events:

(a) the making of orders or directions for the winding up of the Partnership by
a court under Section 15(4) of the Act;

(b) any event which makes it unlawful for the business of the Partnership to be
carried on by the Partners;

(c) the written consent of the General Partner and APO Corp.;

(d) any other event not inconsistent with any provision hereof causing a
dissolution of the Partnership under the Act;

(e) the Incapacity or removal of the General Partner or the occurrence of a
Disabling Event with respect to the General Partner; provided that the
Partnership will not be dissolved or required to be wound up in connection with
any of the events specified in this Section 9.02(e) if: (i) at the time of the
occurrence of such event there is at least one other general partner of the
Partnership who is hereby authorized to, and elects to, carry on the business of
the Partnership; or (ii) APO Corp. consents to or ratifies the continuation of
the business of the Partnership and the appointment of another general partner
of the Partnership, effective as of the event that caused the General Partner to
cease to be a general partner of the Partnership, within 120 days following the
occurrence of any such event.

Sections 15(2), 15(5), 15(6) and 15(7) of the Act shall not apply to the
Partnership.

Section 9.03. Distribution upon Dissolution. Upon the occurrence of an event
under section 9.02 causing the winding up of the Partnership, the Partnership
shall not be terminated and shall continue until the winding up of the affairs
of the Partnership is completed. Upon the winding up of the Partnership, the
General Partner, or any other Person designated by the General Partner (the
“Liquidation Agent”), shall take full account of the assets and liabilities of
the Partnership and shall, unless the General Partner determines otherwise,
liquidate the assets of the Partnership as promptly as is consistent with
obtaining the fair value thereof. The proceeds of any liquidation shall be
applied and distributed in the following order:

 

22



--------------------------------------------------------------------------------

(a) First, to the satisfaction of debts and liabilities of the Partnership
(including satisfaction of all indebtedness to Partners and/or their Affiliates
to the extent otherwise permitted by law) including the expenses of liquidation,
and including the establishment of any reserve which the Liquidation Agent shall
deem reasonably necessary for any contingent, conditional or unmatured
contractual liabilities or obligations of the Partnership (“Contingencies”). Any
such reserve may be paid over by the Liquidation Agent to any attorney- at-law,
or acceptable party, as escrow agent, to be held for disbursement in payment of
any Contingencies and, at the expiration of such period as shall be deemed
advisable by the Liquidation Agent for distribution of the balance in the manner
hereinafter provided in this Section 9.03;

(b) Second, pro rata based on the maximum amounts distributable under clauses
(i) and (ii) of this Section 9.03(b), (i) to APO Corp., the Undistributed
Special Allocation Amount and (ii) to AP Professional, the aggregate amount
allocated to AP Professional pursuant to Section 5.05(j), until APO Corp. has
received distributions pursuant to this Section 9.03(b) of the Undistributed
Special Allocation Amount and AP Professional has received distributions
pursuant to this Section 9.03(b) of the aggregate amount allocated to it
pursuant to Section 5.05(j); and

(c) The balance, if any, to the Partners, pro rata to each of the Partners in
accordance with their Percentage Interests.

Section 9.04. Time for Liquidation. A reasonable amount of time shall be allowed
for the orderly liquidation of the assets of the Partnership and the discharge
of liabilities to creditors so as to enable the Liquidation Agent to minimize
the losses attendant upon such liquidation.

Section 9.05. Dissolution. The Partnership shall dissolve when (i) all of the
assets of the Partnership, after payment of or due provision for all debts,
liabilities and obligations of the Partnership, shall have been distributed to
the holders of Units in the manner provided for in this Article IX, and (ii) a
notice of dissolution shall have been filed by the General Partner or
Liquidation Agent with the Registrar of Exempted Limited Partnerships in the
Cayman Islands pursuant to Section 15(3) of the Act.

Section 9.06. Claims of the Partners. The Partners shall look solely to the
Partnership’s assets for the return of their Capital Contributions, and if the
assets of the Partnership remaining after payment of or due provision for all
debts, liabilities and obligations of the Partnership are insufficient to return
such Capital Contributions, the Partners shall have no recourse against the
Partnership or any other Partner or any other Person. No Partner with a negative
balance in such Partner’s Capital Account shall have any obligation to the
Partnership or to the other Partners or to any creditor or other Person to
restore such negative balance during the existence of the Partnership, upon
termination and dissolution of the Partnership or otherwise, except to the
extent required by the Act.

Section 9.07. Survival of Certain Provisions. Notwithstanding anything to the
contrary in this Agreement, the provisions of Section 10.02 and Section 11.09
shall survive the termination and dissolution of the Partnership.

 

23



--------------------------------------------------------------------------------

ARTICLE X

LIABILITY AND INDEMNIFICATION

Section 10.01. Liability of Partners.

(a) No Limited Partner shall be liable for any debt, obligation or liability of
the Partnership or of any other Partner or have any obligation to restore any
deficit balance in its Capital Account solely by reason of being a Partner of
the Partnership, except to the extent required by the Act.

(b) To the fullest extent permitted by law and except as required by law, this
Agreement is not intended to, and does not, create or impose any fiduciary duty
on any of the Partners (including, without limitation, the General Partner)
hereto or on their respective Affiliates. Further, the Partners hereby
eliminated, to the fullest extent permitted by law, any and all fiduciary duties
that, absent such elimination, may exist at or be implied by Law or in equity,
and in doing so, recognize, acknowledge and agree that their duties and
obligations to one another and to the Partnership are only as expressly set
forth in this Agreement and those required by the Act.

(c) To the fullest extent permitted by law and to the extent that, at law or in
equity, any Partner has duties (including fiduciary duties) and liabilities
relating thereto to the Partnership or to another Partner, the Partners acting
under this Agreement will not be liable to the Partnership or to any such other
Partner for their good faith reliance on the provisions of this Agreement. To
the fullest extent permitted by law, the provisions of this Agreement, to the
extent that they restrict or eliminate the duties and liabilities relating
thereto of any Partner otherwise existing at law or in equity to the Partnership
or the Partners, are agreed by the Partners to replace or eliminate to that
extent such other duties and liabilities of the Partners relating thereto.

(d) The General Partner may consult with legal counsel, accountants and
financial or other advisors and any act or omission suffered or taken by the
General Partner on behalf of the Partnership or in furtherance of the interests
of the Partnership in good faith in reliance upon and in accordance with the
advice of such counsel, accountants or financial or other advisors will, with
respect to the Partnership and the other Partners, be full justification for any
such act or omission, and to the fullest extent permitted by law, the General
Partner will be fully protected from liability to the Partnership and the other
Partners in so acting or omitting to act so long as such counsel or accountants
or financial or other advisors were selected with reasonable care.

(e) To the fullest extent permitted by law and notwithstanding any other
provision of this Agreement or any agreement contemplated herein or otherwise
applicable provision of law or equity, whenever in this Agreement the General
Partner is permitted or required to make a decision in its “sole discretion” or
“discretion” or under a grant of similar authority or latitude, such General
Partner shall be entitled to consider only such interests and factors as it
desires, including its own interests, and shall have no duty or obligation to
give any consideration to any interest of or factors affecting the Limited
Partners; provided that the General Partner shall act at all times in good faith
in the interests of the Partnership pursuant to the Act.

 

24



--------------------------------------------------------------------------------

Section 10.02. Indemnification.

(a) To the fullest extent permitted by law, the General Partner (including,
without limitation, for this purpose each former and present director, officer,
consultant, advisor, manager, member, partner, employee and stockholder of the
General Partner) and each Limited Partner (including any former Limited
Partner), in his, her or its capacity, as such, and to the extent such Limited
Partner participates, directly or indirectly, in the Partnership’s activities
(each, a “Covered Person” and, collectively, the “Covered Persons”) shall not be
liable to the Partnership or, to the extent applicable, to any of the other
Partners for any loss, claim, damage or liability occasioned by any acts or
omissions in the performance of his, her or its services hereunder, unless it
shall ultimately be determined by final judicial decision from which there is no
further right to appeal (a “Final Adjudication”) that such loss, claim, damage
or liability is due to an act or omission of a Covered Person (i) made in bad
faith or with criminal intent or (ii) that materially adversely affected the
Partnership and that failed to satisfy the duty of care owed pursuant to the
Partnership (as modified by this Agreement).

(b) A Covered Person shall be indemnified to the fullest extent permitted by law
by the Partnership against any losses, claims, damages, liabilities, and
expenses (including attorneys’ fees, judgments, fines, penalties and amounts
paid in settlement) incurred by or imposed upon him by reason of or in
connection with any action taken or omitted by such Covered Person arising out
of the Covered Person’s status as a Partner or his, her or its activities on
behalf of the Partnership, including in connection with any action, suit,
investigation or proceeding before any judicial, administrative, regulatory or
legislative body or agency to which he, she or it may be made a party or
otherwise involved or with which he, she or it has been threatened by reason of
being or having been the General Partner or by reason of serving or having
served as a director, officer, consultant, advisor, manager, member, partner,
employee or stockholder of any enterprise in which the Partnership or any of its
Affiliates has or had a financial interest; provided that the Partnership may,
but shall not be required to, indemnify a Covered Person with respect to any
matter as to which there has been a Final Adjudication that his, her or its acts
or his, her or its failure to act (i) were in bad faith or with criminal intent,
or (ii) were of a nature that makes indemnification by the relevant Affiliate
unavailable. The right to indemnification granted by this Section 10.02 shall be
in addition to any rights to which a Covered Person may otherwise be entitled
and shall inure to the benefit of his, her or its successors by operation of law
or valid assigns of such Covered Person. The Partnership shall pay the expenses
incurred by a Covered Person in defending a civil or criminal action, suit,
investigation or proceeding in advance of the final disposition of such, action,
suit, investigation or proceeding, upon receipt of an undertaking by the Covered
Person to repay such payment if there shall be a Final Adjudication that he, she
or it is not entitled to indemnification as provided herein. In any suit brought
by the Covered Person to enforce a right to indemnification hereunder it shall
be a defense that the Covered Person has not met the applicable standard of
conduct set forth in this Section 10.02, and in any suit in the name of the
Partnership to recover expenses advanced pursuant to the terms of an undertaking
the Partnership shall be entitled to recover such expenses upon Final
Adjudication that the Covered Person has not met the applicable standard of
conduct set forth in this Section 10.02. In any such suit brought to enforce

 

25



--------------------------------------------------------------------------------

a right to indemnification or to recover an advancement of expenses pursuant to
the terms of an undertaking, the burden of proving that the Covered Person is
not entitled to be indemnified, or to an advancement of expenses, shall be on
the Partnership (or any Limited Partner acting derivatively or otherwise on
behalf of the Partnership or the Limited Partners). The General Partner may not
satisfy any right of indemnity or reimbursement granted in this Section 10.02 or
to which it may be otherwise entitled except out of the assets of the
Partnership (including, without limitation, insurance proceeds and rights
pursuant to indemnification agreements), and no Partner shall be personally
liable with respect to any such claim for indemnity or reimbursement. The
General Partner may enter into appropriate indemnification agreements and/or
arrangements in favor of any Covered Person reflective of the provisions of this
Section 10.02 and obtain appropriate insurance coverage on behalf and at the
expense of the Partnership to secure the Partnership’s indemnification
obligations hereunder. To the fullest extent permitted by law, each Covered
Person shall be deemed a third party beneficiary (to the extent not a direct
party hereto) to this Agreement and, in particular, the provisions of this
Section 10.02.

(c) To the fullest extent permitted by law and to the extent that, at law or in
equity, a Covered Person has duties (including fiduciary duties) and liabilities
relating thereto to the Partnership or the Partners, the Covered Person shall
not be liable to the Partnership or to any Partner for its good faith reliance
on the provisions of this Agreement. To the fullest extent permitted by law, the
provisions of this Agreement, to the extent that they restrict or eliminate the
duties and liabilities of a Covered Person otherwise existing at law or in
equity to the Partnership or the Partners, are agreed by the Partners to replace
or eliminate such other duties and liabilities of each such Covered Person.

ARTICLE XI

MISCELLANEOUS

Section 11.01. Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of Law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions is not affected in any manner materially adverse
to any party. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

Section 11.02. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax, by electronic mail (delivery receipt requested) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this
Section 11.02):

 

  (a) If to the Partnership, to:

AMH Holdings, L.P.

c/o AMH Holdings GP, Ltd.

9 West 57th St., 43rd Floor

New York, NY 10019

 

26



--------------------------------------------------------------------------------

  (b) If to any Limited Partner, to:

AMH Holdings, L.P.

c/o AMH Holdings GP, Ltd.

9 West 57th St., 43rd Floor

New York, NY 10019

 

  (c) If to the General Partner, to:

AMH Holdings GP, Ltd.

9 West 57th St., 43rd Floor

New York, NY 10019

Section 11.03. Cumulative Remedies. The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
shall not preclude or waive its right to use any or all other remedies. Said
rights and remedies are given in addition to any other rights the parties may
have by Law.

Section 11.04. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.

Section 11.05. Interpretation. Throughout this Agreement, nouns, pronouns and
verbs shall be construed as masculine, feminine, neuter, singular or plural,
whichever shall be applicable. Unless otherwise specified, all references herein
to “Articles,” “Sections” and paragraphs shall refer to corresponding provisions
of this Agreement. The Partnership shall be deemed to have succeeded Apollo
Management Holdings with respect to all actions and events contemplated by this
Agreement that have occurred prior to the formation of the Partnership and any
references herein to such actions or events (including, without limitation,
Sections 4.01, 5.05 and 8.01) shall be interpreted to have been undertaken by or
to have occurred with respect to the Partnership.

Section 11.06. Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or other electronic means) in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed and delivered shall be deemed to be an original but all
of which taken together shall constitute one and the same agreement. Copies of
executed counterparts transmitted by telecopy or other electronic transmission
service shall be considered original executed counterparts for purposes of this
Section 11.06.

 

27



--------------------------------------------------------------------------------

Section 11.07. Further Assurances. Each Limited Partner shall perform all other
acts and execute and deliver all other documents as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.

Section 11.08. Entire Agreement.

(a) This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.

(b) For the avoidance of doubt, each of the Limited Partners that serve as a
senior managing director of any of the Apollo Operating Group entities or their
subsidiaries may from time to time enter into agreements with the Partnership in
respect of the terms of such service.

Section 11.09. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the Cayman Islands. To the fullest extent
permitted by applicable law, the General Partner and each Limited Partner hereby
agree that any claim, action or proceeding by any Limited Partner seeking any
relief whatsoever based on, arising out of or in connection with, this Agreement
or the Partnership’s business or affairs shall be brought only in the Chancery
Court of the State of Delaware (or other appropriate state court in the State of
Delaware) or the federal courts located in the State of Delaware, and not in any
other state or federal court in the United States of America or any court in any
other country. EACH PARTNER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

Section 11.10. Expenses. Except as otherwise specified in this Agreement, the
Partnership shall be responsible for all costs and expenses, including, without
limitation, fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with its operation.

Section 11.11. Amendments and Waivers.

(a) This Agreement (including the Annexes hereto) may be amended, supplemented,
waived or modified by the General Partner; provided that any amendment that
would have a material adverse effect on the rights or preferences of any Class
of Units in relation to other Classes of Units must be approved by the holders
of not less than a majority of the Percentage Interests of the Class affected;
provided, further, that the General Partner may, without the written consent of
any Limited Partner or any other Person, amend, supplement, waive or modify any
provision of this Agreement and execute, swear to, acknowledge, deliver, file
and record whatever documents may be required in connection therewith, to
reflect: (i) any amendment, supplement, waiver or modification that the General
Partner determines to be necessary or appropriate in connection with the
creation, authorization or issuance of any class or series of equity interest in
the Partnership; (ii) the admission, substitution, withdrawal or removal of
Partners in accordance with this Agreement; (iii) a change in the name of the
Partnership, the

 

28



--------------------------------------------------------------------------------

location of the principal place of business of the Partnership, the registered
agent of the Partnership or the registered office of the Partnership; (iv) any
amendment, supplement, waiver or modification that the General Partner
determines in its sole discretion to be necessary or appropriate to address
changes in United States federal income tax regulations, legislation or
interpretation; and (v) a change in the Fiscal Year or taxable year of the
Partnership and any other changes that the General Partner determines to be
necessary or appropriate as a result of a change in the Fiscal Year or taxable
year of the Partnership including a change in the dates on which distributions
are to be made by the Partnership.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder (other than a failure or delay beyond a period of time specified
herein) shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by Law.

(c) The General Partner may, in its sole discretion, unilaterally amend this
Agreement on or before the effective date of the final regulations to provide
for (i) the election of a safe harbor under Proposed Treasury Regulation
Section 1.83-3(1) (or any similar provision) under which the fair market value
of a partnership interest that is transferred is treated as being equal to the
liquidation value of that interest, (ii) an agreement by the Partnership and
each of its Partners to comply with all of the requirements set forth in such
regulations and Notice 2005-43 (and any other guidance provided by the Internal
Revenue Service with respect to such election) with respect to all partnership
interests transferred in connection with the performance of services while the
election remains effective, and (iii) any other related amendments.

(d) Except as may be otherwise required by law in connection with the winding-up
or dissolution of the Partnership, each Partner hereby irrevocably waives any
and all rights that it may have to maintain an action for judicial accounting or
for partition of any of the Partnership’s property.

(e) Upon obtaining such approvals required by this Agreement and without further
action or execution by any other Person, including any Limited Partner, any
amendment to this Agreement may be implemented and reflected in a writing
executed by the General Partner on its own behalf and as attorney-in-fact on
behalf of the Limited Partners pursuant to the power of attorney granted in
favour of the General Partner under Section 11.15.

Section 11.12. No Third Party Beneficiaries. This Agreement shall be binding
upon and inure solely to the benefit of the parties hereto and their permitted
assigns and successors and nothing herein, express or implied, is intended to or
shall confer upon any other Person or entity, any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement
(other than pursuant to Section 10.02).

Section 11.13. Headings. The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.

 

29



--------------------------------------------------------------------------------

Section 11.14. Construction. Each party hereto acknowledges and agrees it has
had the opportunity to draft, review and edit the language of this Agreement and
that it is the intent of the parties hereto that no presumption for or against
any party arising out of drafting all or any part of this Agreement will be
applied in any dispute relating to, in connection with or involving this
Agreement. Accordingly, the parties hereby waive to the fullest extent permitted
by law the benefit of any rule of Law or any legal decision that would require
that in cases of uncertainty, the language of a contract should be interpreted
most strongly against the party who drafted such language.

Section 11.15. Power of Attorney. Each Limited Partner hereby irrevocably makes,
constitutes and appoints the General Partner as its true and lawful agent and
attorney in fact, with full power of substitution and full power and authority
in its name, place and stead, to make, execute, sign, acknowledge, swear to,
record and file (a) any amendment to this Agreement that has been adopted as
herein provided; (b) all certificates and other instruments (including consents
and ratifications which the Limited Partners have agreed to provide upon a
matter receiving the agreed support of Limited Partners) deemed advisable by the
General Partner to carry out the provisions of this Agreement (including the
provisions of Section 8.04) and Law or to permit the Partnership to become or to
continue as an exempted limited partnership or partnership wherein the Limited
Partners have limited liability in each jurisdiction where the Partnership may
be doing business; (c) all instruments that the General Partner deems
appropriate to reflect a change or modification of this Agreement or the
Partnership in accordance with this Agreement, including, without limitation,
the admission of additional Limited Partners or substituted Limited Partners
pursuant to the provisions of this Agreement; (d) all conveyances and other
instruments or papers deemed advisable by the General Partner to effect the
winding up and dissolution of the Partnership; and (e) all fictitious or assumed
name certificates required or permitted (in light of the Partnership’s
activities) to be filed on behalf of the Partnership. The power of attorney
granted hereby is intended to secure an interest in property and, in addition,
the obligations of each relevant Limited Partner under this Agreement and shall
be irrevocable.

Section 11.16. Letter Agreements; Schedules. To the fullest extent permitted by
law and notwithstanding the provisions of this Agreement, including
Section 11.11, it is hereby acknowledged and agreed that the General Partner on
its own behalf or on behalf of the Partnership without the approval of any
Limited Partner or any other Person may enter into a side letter or similar
agreement to or with a Limited Partner which has the effect of establishing
rights under, or altering or supplementing the terms of, this Agreement. The
parties hereto agree that any terms contained in a side letter or similar
agreement to or with a Limited Partner shall govern with respect to such Limited
Partner notwithstanding the provisions of this Agreement. The General Partner
may from time to time execute and deliver to the Limited Partners schedules
which set forth information contained in the books and records of the
Partnership and any other matters deemed appropriate by the General Partner.
Such schedules shall be for information purposes only and shall not be deemed to
be part of this Agreement for any purpose whatsoever.

Section 11.17. Partnership Status. The parties intend to treat the Partnership
as a partnership for United States federal income tax purposes.

 

30



--------------------------------------------------------------------------------

Section 11.18. Contribution of Apollo Management Holdings Interest. Each of APO
Corp. and AP Professional hereby contributes, assigns, transfers, conveys and
delivers to the Partnership the Contributed Interest, together with all
associated rights, privileges, restrictions and obligations related to the
Contributed Interest with effect as of the date hereof. The Contributed Interest
is transferred and assigned by each of APO Corp. and AP Professional to the
Partnership free and clear of any liens, claims or encumbrances, except for such
restrictions as are imposed by the limited partnership agreement of Apollo
Management Holdings, as amended and/or restated from time to time.

[Signature Page Follows]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as a deed on
the date first written above.

 

General Partner:     Executed as a deed     AMH HOLDINGS GP, LTD.     By:  

/s/ John J. Suydam

    Name:   John J. Suydam     Title:   Vice President     Witness:  

/s/ Jessica L. Lomm

    Name:   Jessica L. Lomm     Title:   Authorized Signatory Limited Partners:
    Executed as a deed     APO CORP.     By:  

/s/ John J. Suydam

    Name:   John J. Suydam     Title:   Vice President     Witness:  

/s/ Jessica L. Lomm

    Name:   Jessica L. Lomm     Title:   Authorized Signatory

AMH Holdings, L.P.

Amended and Restated LPA

Signature Page



--------------------------------------------------------------------------------

Executed as a deed AP PROFESSIONAL HOLDINGS, L.P. By:  

BRH Holdings GP, Ltd.,

its general partner

By:  

/s/ John J. Suydam

Name:   John J. Suydam Title:   Vice President Witness:  

/s/ Jessica L. Lomm

Name:   Jessica L. Lomm Title:   Authorized Signatory

AMH Holdings, L.P.

Amended and Restated LPA

Signature Page



--------------------------------------------------------------------------------

Annex A

Apollo Principal Holdings I, L.P. and each of its affiliated carry and co-invest
vehicles;

Apollo Principal Holdings II, L.P. and each of its affiliated carry and
co-invest vehicles;

Apollo Principal Holdings III, L.P. and each of its affiliated carry and
co-invest vehicles;

Apollo Principal Holdings IV, L.P. and each of its affiliated carry and
co-invest vehicles;

Apollo Principal Holdings V, L.P. and each of its affiliated carry and co-invest
vehicles;

Apollo Principal Holdings VI, L.P. and each of its affiliated carry and
co-invest vehicles;

Apollo Principal Holdings VII, L.P. and each of its affiliated carry and
co-invest vehicles;

Apollo Principal Holdings VIII, L.P. and each of its affiliated carry and
co-invest vehicles;

Apollo Principal Holdings IX, L.P. and each of its affiliated carry and
co-invest vehicles